 
 
Exhibit 10r-4
 
AMENDMENT NO. 4 TO SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION
 
As of March 31, 2006
 
Summary of Director and Executive Officer Compensation, amended as of May 9,
2005, August 10, 2005 and February 22, 2006, is hereby amended:
 
I. DIRECTOR COMPENSATION.


The following table sets forth the rates of compensation for non-employee
directors that will become effective on April 1, 2006.
 
Annual Retainer
---------------

Audit Committee Chairperson*
$45,000
Compensation and Organization Committee Chairperson
$42,500
Lead Director*
$50,000
Nominating and Governance Committee Chairperson
$40,000
Finance Committee Chairperson
$40,000
Safety and Environment Committee Chairperson
$38,500
Each Other Non-Employee Director
$35,000

 
* Robert G. Paul, who is Chairperson of the Audit Committee as well as Lead
Director, on an annualized basis, will receive an annual retainer of $60,000
($35,000 as a Non-Employee Director, an additional $10,000 as Chairperson of the
Audit Committee, and an additional $15,000 as Lead Director).


Board Meeting Attendance Fees


Non-Employee Directors $1,500


 
1

--------------------------------------------------------------------------------

 
 
Committee Meeting Attendance Fees
 


Committee Chairpersons
$1,500
Committee Members
$1,000
   
Telephone Meetings
50% of the fee entitled had the meeting been held in person

 
Under the 2005 Equity Compensation Plan (the “2005 Plan”), the annual retainer
for non-employee directors is paid semi-annually in shares of Rogers capital
stock, with the number of shares of stock granted based on their then fair
market value (pro-rated to reflect directors joining the Board after the
beginning of the year, as in the case of Carol R. Jensen, who joined the Board
in February 2006). Stock options are also granted to each non-employee director
twice a year. Currently, such semi-annual stock option grants are for 2,250
shares (also pro-rated, as in the case of Ms. Jensen) each with an exercise
price equal to the fair market value of a share of Rogers capital stock as of
the date of grant. Such options are immediately exercisable and expire ten years
from the date of grant.


On a yearly basis, non-employee directors can choose whether to receive their
meeting fees in cash, stock or a combination thereof. In addition, under Rogers
Voluntary Deferred Compensation Plan for Non-Employee Directors, such
individuals may elect to defer all or a portion of their annual retainer and
meeting fees, regardless of whether such amounts would have been paid in cash or
in Rogers capital stock.


For 2006, certain of Rogers' non-employee directors made the following
elections:


Eileen S. Kraus: Receive meeting fees in Rogers stock on a current basis.


Gregory B. Howey: Defer receipt of Rogers stock for the annual retainer. Receive
meeting fees in Rogers stock, but defer receipt.


William E. Mitchell: Defer receipt of Rogers stock for the annual retainer.


Rogers' other non-employee directors, Leonard M. Baker, Charles M. Brennan, III,
Walter E. Boomer, Edward L. Diefenthal, Leonard R. Jaskol, Carol R. Jensen, and
Robert G. Paul by not making any special election, will receive Rogers stock for
the annual retainer on a current basis (as will Ms. Kraus) and will receive
their meeting fees in cash on a current basis (as will Mr. Mitchell and Mr.
Paul).
 
 
2

--------------------------------------------------------------------------------

 
 
II. EXECUTIVE COMPENSATION.


The following table sets forth the base salaries provided to the current
executive officers of Rogers as of the dates shown below.
 
Executive Officer  
Annual Salary 4/1/05
Annual Salary 3/20/06
     
Robert D. Wachob
$416,338
$433,004
President and Chief Executive Officer
         
Dennis M. Loughran
   
Vice President Finance and Chief Financial Officer
N.A. (1)
$260,000
         
Robert C. Daigle
$214,006
$224,718
Vice President, R&D
   
Chief Technology Officer
         
John A. Richie
$190,762
$198,380
Vice President, Human Resources
         
Robert M. Soffer
$181,584
$188,838
Vice President, Treasurer and Secretary
         
Paul B. Middleton
$178,126
$185,250
Corporate Controller
   

 
(1) Mr. Loughran was appointed Vice President Finance and Chief Financial
Officer effective February 1, 2006.
 
Executive Officers are also eligible to receive a bonus each year under the
Rogers Annual Incentive Compensation Plan. The Annual Incentive Compensation
Plan has target bonuses of 60% to 75% of base salary for the CEO, and between
25% and 45% for the other executive officers, including the other current
executive officers. Actual bonuses may vary from 0% to 300% of the target
bonuses depending on performance relative to annual profit improvement
objectives. These amounts are determined by the performance of Rogers (Net
Income Per Share) and each division (Division Profit) versus the annual
objectives. In general, the broader the responsibility of the executive, the
larger the portion of his or her award which is based upon corporate, rather
than divisional results; the corporate portion is 100% of the consideration for
the current executive officers. For 2005, overall corporate performance did not
exceed last year’s
 
 
3

--------------------------------------------------------------------------------

 
 
results, which is the bonus threshold, and, as a result, none of the current
executive officers received a bonus (Mr. Middleton received a $20,000 bonus for
his work during 2005 as Acting Chief Financial Officer).

III. A. EXECUTIVE OFFICER STOCK OPTION GRANTS.


Executive officers of Rogers are eligible to receive stock option grants each
year, based on the individual's level in the organization, the same performance
criteria used to determine salary adjustments, the number of shares granted in
prior years and the total number of shares available for grants. These criteria
are not weighted. Options generally have an exercise price equal to at least the
fair market value of the Rogers stock as of the date of grant. Regular options
generally have a ten-year life and generally vest in one-third increments on the
second, third and fourth anniversary dates of the grant. Options granted to
these executives in 2005 had a special vesting schedule and selling restriction.
All such 2005 options were immediately vested upon grant, but any options
exercised during the first four years after the grant date cannot be sold while
the individual is still actively employed by Rogers. Termination of employment
because of retirement, or for other reasons, may shorten the vesting schedule
and expiration date.


Option grants made to current executive officers in 2005 are as shown in the
following table:
 

Executive Officer
 2005 Option Grants (1) (in shares)
   
Robert D. Wachob
40,000
President and Chief Executive Officer
     
Dennis M. Loughran
N.A. (2)
Vice President Finance and
 
Chief Financial Officer
     
Robert C. Daigle
17,000
Vice President, R&D
 
Chief Technology Officer
     
John A. Richie
17,000
Vice President, Human Resources
     
Robert M. Soffer
12,000
Vice President, Treasurer and Secretary
     
Paul B. Middleton
12,000
Corporate Controller
 

 
(1)The exercise price of all options was $34.83 per /share.


 
4

--------------------------------------------------------------------------------

 
 
(2) Mr. Loughran was appointed Vice President Finance and Chief Financial
Officer effective February 1, 2006.


On February 15, 2006, the Compensation and Organization Committee of the Board
of Directors approved grants of stock options for the following executive
officers:


 
 



Executive Officer  
Number of Shares in Non-Qualified
Stock Option Grant 
Number of Shares in Incentive
Stock Option Grant
     
Robert D. Wachob
33,500
4,000
President and Chief Executive
   
Officer
         
Dennis M. Loughran
9,000
6,000
Vice President Finance and
   
Chief Financial Officer
         
Robert C. Daigle
2,600
6,000
Vice President, R&D
   
Chief Technology Officer
         
John A. Richie
1,900
6,000
Vice President, Human Resources
         
Robert M. Soffer
0
5,750
Vice President, Treasurer and
   
Secretary
         
Paul B. Middleton
0
5,750
Corporate Controller
   

 
All of the above non-qualified stock options and incentive stock options to
purchase, for up to ten years (unless previously terminated), shares of common
stock, were granted at an exercise price of $48.00. The options granted to
Messrs. Loughran, Daigle, Middleton, Richie and Soffer vest in one-third
increments on the second, third and fourth anniversary of the grant date,
February 15, 2006. The options granted to Mr. Wachob vest as follows: (i) the
incentive stock option vests as to 2,000 shares on February 15, 2009 and 2,000
shares on February 15, 2010; and (ii) the non-qualified stock option vests as to
12,500 shares on February 15, 2008, 10,500 shares on February 15, 2009, and
10,500 shares on February 15, 2010. Collectively, Mr. Wachob's incentive stock
options and non-qualified stock options vest in one-third increments.
 
 
5

--------------------------------------------------------------------------------

 
 
III. B. EXECUTIVE OFFICER RESTRICTED STOCK GRANTS.
 
On February 15, 2006, Dennis M. Loughran, Rogers’ Vice President Finance and
Chief Financial Officer, was awarded 2,500 shares of restricted Common Stock, at
a purchase price of $0 and which vest completely on the third anniversary date
of the grant.


As of April 28, 2005, executive officers became eligible to receive various
types of equity awards including, but not limited to, restricted stock grants.


On March 16, 2006, the Compensation and Organization Committee (the “Committee”)
of the Board of Directors approved awards of restricted stock to certain
executive officers (the "2006 Awards"). The 2006 Awards are subject to the
achievement of a pre-established performance goal relating to the cumulative
annual growth in earnings per share of Rogers capital stock during fiscal years
2006, 2007 and 2008 as set by the Committee. No shares of restricted stock will
be issued unless and until such performance goal is met. The 2006 Awards will
vest pursuant to the performance goal established for the 2006 Awards.


The 2006 Awards were granted to the following executive officers:
 

Executive Officer 
Target Number of Shares
   
Robert D. Wachob
7,000
President and Chief Executive Officer
     
Robert C. Daigle
1,600
Vice President, R&D
 
Chief Technology Officer
     
John A. Richie
1,450
Vice President, Human Resources
     
Robert M. Soffer
1,050
Vice President, Treasurer and
 
Secretary
     
Paul B. Middleton
1,050
Corporate Controller
 

 
The exact number of shares of restricted stock that will be issued to each of
the executive officers listed above will depend upon where the actual
performance achieved during fiscal years 2006, 2007 and 2008 falls on a
 
 
6

--------------------------------------------------------------------------------

 
 
performance scale set by the Committee, which ranges from 0% to 200% of the
target number of shares specified above.


IV. RETIREMENT PLANS.


Rogers also maintains the Rogers Corporation Defined Benefit Pension Plan (the
"Pension Plan"), for which the current executive officers are eligible. The
Pension Plan Table below reflects estimated annual benefits payable at age 65,
the normal retirement age, at various compensation levels and years of service
pursuant to Rogers' non-contributory defined benefit pension plans for domestic
salaried employees.


Annual Pension Benefits (1) (2)
 
Final Average
Years of Service
Earnings (3)
5 years
10 years
15 years
20 years
25 years
30 years
             
$125,000
$9,980
$19,950
$29,930
$39,910
$49,880
$59,860
150,000
12,160
24,330
36,490
48,660
60,820
72,980
175,000
14,350
28,700
43,050
57,410
71,760
86,110
200,000
16,540
33,080
49,620
66,160
82,700
99,230
225,000
18,730
37,450
56,180
74,910
93,630
112,360
250,000
20,910
41,830
62,740
83,660
104,570
125,480
275,000
23,100
46,200
69,300
92,410
115,510
138,610
300,000
25,290
50,580
75,870
101,160
126,450
151,730
325,000
27,480
54,950
82,430
109,910
137,380
164,860
350,000
29,660
59,330
88,990
118,660
148,320
177,980
375,000
31,850
63,700
95,550
127,410
159,260
191,110
400,000
34,040
68,080
102,120
136,160
170,200
204,230
425,000
36,230
72,450
108,680
144,910
181,130
217,360
450,000
38,410
76,830
115,240
153,660
192,070
230,480
475,000
40,600
81,200
121,800
162,410
203,010
243,610
500,000
42,790
85,580
128,370
171,160
213,950
256,730



 

(1)  
Benefits are calculated on a single life annuity basis.

 

(2)  
Federal law limits the amount of benefits payable under tax-qualified plans,
such as the Rogers Corporation Defined Benefit Pension Plan. Rogers has adopted
a non-qualified retirement plan (the “Pension Restoration Plan”) for: (i) the
payment of amounts to all plan participants who may be affected by such federal
benefit limitations and other plan provisions; and (ii) the payment of
supplemental amounts to certain senior executives specified by the Compensation
and Organization Committee of the Board of Directors. In general, the total
pension benefit due an individual will be actuarially equivalent to the amount
calculated under Rogers’ qualified pension plan as if such federal benefit
limitations did not exist, as if covered compensation included amounts deferred
under a deferral plan, and for certain senior executives specified by the
Compensation and Organization Committee of the Board of Directors, as if covered
compensation included bonuses paid on or after January 1, 2004, as described in
footnote 3 below. Accordingly, the benefits shown have not been reduced by such
limitations or provisions.

 
 
7

--------------------------------------------------------------------------------

 
 

(3)  
Final average earnings is the average of the highest consecutive five of the
last ten years’ annual earnings as of June 1 of each year. Covered compensation
includes only salary, whether or not deferred under a deferral plan, and for
certain senior executives over age 55 that have been specified by the
Compensation and Organization Committee of the Board of Directors, including
Messrs. Wachob, Richie, and Soffer, covered compensation under the Pension
Restoration Plan also includes bonuses paid on or after January 1, 2004, and
will include bonuses paid before January 1, 2004 in the event of their death,
disability, or termination of employment that results in the payment of
severance. If there is a change in control of Rogers, covered compensation under
the Pension Restoration Plan for these senior executives and for certain
additional senior executives that have been specified by the Compensation and
Organization Committee of the Board of Directors will also include bonuses paid
before January 1, 2004. If there is a change in control of Rogers, the Pension
Restoration Plan provides that benefits payable under such plan shall be reduced
to an amount so that such benefits would not constitute so-called “excess
parachute payments” under applicable provisions of the Internal Revenue Code of
1986. The five-year average earnings for Messrs. Wachob, Daigle, Richie and
Soffer, and their estimated years of credited service are: Mr. Wachob, $341,271
and 23 years; Mr. Daigle, $186,857 and 18 years; Mr. Richie, $173,768 and 28
years and Mr. Soffer, $166,728 and 27 years. In the case of Mr. Middleton,
earnings for calculating his pension would currently be based on average
earnings of $164,652 and four years of service.

 
 V. TERMINATION OF EMPLOYMENT AND CHANGE OF CONTROL ARRANGEMENTS.


Rogers’ severance policy for regular, full-time salaried employees provides, in
general, for continuation of salary payments, health insurance and certain other
benefits for employees whose employment has been involuntarily terminated. The
number of weeks of salary and benefits continuance is based on length of
service. The policy may be amended, modified or terminated at any time by
Rogers, except in the case of the executive officers of Rogers as of November
1991. Such officers may elect the benefits of either the policy in effect in
November 1991, or the severance policy, if any, which may be in existence at the
time each such individual’s employment terminates. The right of executive
officers to make such an election may be cancelled by Rogers or the executive on
three years written notice. Messrs. Wachob and Soffer would be entitled to 78
weeks of salary and benefit continuance upon termination of employment covered
by the policy in effect in November 1991.


The board of directors determined that it would be in the best interests of
Rogers to ensure that the possibility of a change in control of Rogers would not
interfere with the continuing dedication of Rogers executive officers to their
duties to Rogers and its shareholders. Toward that purpose, Rogers has
agreements with all Named Executive Officers as well as with the other executive
officer of Rogers which provide certain severance benefits to them in the event
of a termination of their employment during a 36 month period following a change
in control, as defined in the agreements. The initial term of each agreement is
three years and the term is automatically extended for additional one-year
periods each anniversary date of the agreements, unless either party objects to
such extension. If within a 36 month period following a change in control, an
executive’s employment is terminated by Rogers without cause, as defined in the
agreements, or if such executive resigns in certain specified circumstances,
then the executive is
 
 
8

--------------------------------------------------------------------------------

 
 
generally entitled to the following severance benefits: (i) twice his annual
base salary plus bonus; (ii) two years of additional pension benefits; and (iii)
the continuation of health and life insurance plans and certain other benefits
for up to two years. The agreements provide that severance and other benefits be
reduced to an amount so that such benefits would not constitute so-called
“excess parachute payments” under applicable provisions of the Internal Revenue
Code of 1986.


9

--------------------------------------------------------------------------------

 
 